Citation Nr: 1016115	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for depression, to 
include as secondary to the claimed back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for a scar, dorsum of 
left foot, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
February 2004 rating decision reopened, and denied, the 
Veteran's claim of service connection for a back disability, 
and denied service connection for bilateral hearing loss.  
The January 2005 rating decision denied service connection 
for depression.  The November 2005 rating decision continued  
the noncompensable rating for a scar on the Veteran's left 
foot.

In November 2008, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
with respect to the back and depression claims only.  A 
transcript of his testimony is associated with the claim 
file.

On appeal in January 2009, the Board reopened and remanded 
the issue of service connection for a low back disability and 
remanded the claim of service connection for depression.  The 
Remand Order instructed the RO to (1) obtain medical records 
from the Darnall Army Hospital at Fort Hood regarding 
treatment at the time of the alleged back injury, and (2) 
obtain the Veteran's personnel file, including a Line of Duty 
Investigation/Determination report and a physical profile 
showing limited light duty due to injury during service.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss and the issue of entitlement to an 
increased rating for the Veteran's left foot scar are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records (STRs) show no complaints 
of, treatment for, or diagnosis of a low back disability; 
while there is a current diagnosis of spondylosis with lower 
extremity radiculopathy, this condition was first documented 
decades after service; the preponderance of the evidence is 
against a finding that the Veteran's current low back 
disability is causally related to active service.

2.  The STRs show no complaints of, treatment for, or 
diagnosis of depression; while the Veteran currently has a 
diagnosis of depression, this condition was first documented 
decades after service; there is no competent evidence of a 
nexus between this disorder and service; and there is no 
legal entitlement to service connection for depression as 
secondary to a low back disability because service connection 
is not in effect for the latter disease.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may spondylosis with lower extremity 
radiculopathy be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Depression was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by 
letters dated in 
August 2003, September 2005, and May 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, and provided the Veteran the 
opportunity to give testimony before the Board.  

The Veteran contends that he hurt his back at the same time 
that he hurt his left foot during service.  He further 
contends that STRs from Darnall Army Hospital are missing, 
and that these records show at least two consecutive days of 
treatment for back pain, a Line of Duty investigation report, 
and a physical profile showing light duty for at least two 
weeks as a result of the claimed back injury.  However, the 
claim file contains STRs from Darnall Army Hospital, which 
include treatment records for his left foot injury, as well 
as a physical profile showing limited duty due to a penis 
infection.  The claim file also contains negative replies 
from Darnall Army Hospital and a private provider for 
treatment records related to the Veteran's lower back.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Low Back

The Veteran seeks service connection for a low back 
disability.  During his  November 2008 hearing, the Veteran 
testified that he injured his back at the same time that he 
injured his left foot, for which the associated scar is 
service-connected.  Specifically, he stated that he caught 
his foot between the bumper and the tailgate of a truck, lost 
his balance, and landed on his back on the pavement.

STRs include a January 1970 induction examination, which 
discloses a normal spine examination.  In the accompanying 
medical history report, the Veteran denied a history of back 
trouble.  An October 1970 treatment record from Darnall Army 
Hospital establish that the Veteran dropped a "heavy metal 
object (?what)" on his left foot.  X-rays revealed no 
fracture.  A December 1971 "early out" examination also 
discloses a normal spine examination.

A May 1975 VA examination report shows that the Veteran 
reportedly fell on his back while driving a truck several 
times during service.  Upon physical examination, the Veteran 
could heel and toe walk, knee bend, and duck waddle.  On 
forward flexion, his fingertips were about four inches from 
his toes with his knees straight.  There was diffuse non-
localized tenderness over the entire lumbar region.  X-rays 
were negative.  The diagnosis was "history of low back 
pain." 

VA treatment records from May 2004 to March 2005 indicate 
that the Veteran repeatedly complained of persistent back 
pain.  In May 2004, he reported that the pain was of two 
years' duration.  X-rays were negative.  In August 2004, he 
stated that the back pain had progressively gotten worse 
since 1975.  An MRI revealed mild, multilevel degenerative 
disc disease and mild degenerative endplate changes at L4.  
In September 2004, the Veteran gave a history of back pain 
since the late 1970's.  In February 2005, a neurological 
evaluation included normal EMG and nerve conduction studies.

A May 2006 VA spine examination report establishes that the 
Veteran's post-service employment history included working as 
a letter carrier for seven years and a car salesman for 
twenty years.  He was also self-employed for six years mowing 
lawns.  He reported wearing a back brace "as needed."  The 
examiner noted that the Veteran had been in a motor vehicle 
accident prior to January 2005, but that he "would not 
expand on the conversation or discuss the issue."  The 
Veteran stated that his gait was limited to one city block, 
and that he walked with his wife every afternoon for 
approximately 20 minutes.  Sitting too long or raking leaves 
irritated his back.  The Veteran gave a history of back 
treatment in 1972, 1975, 1979 and 1983 but did not give the 
examiner any specifics.  He denied incapacitating episodes or 
flare-ups.  

Upon physical examination, the examiner noted a cautious gait 
with shortened stride length.  Lumbar lordosis was present 
and normal.  The Veteran was able to heel-toe walk and toe-
walk short distances.  Palpation of the lumbar spine was 
negative for spasm, pain, tenderness, or increased muscular 
tension.  Forward flexion was 0-75 degrees.  There was no 
limitation of movement and slight protective posture.  There 
was no arc pain motion or ankylosis of the spine.  X-rays 
revealed minimal spurring of the L4 and L5.  Lower extremity 
strength was 5/5.  Reflexes were symmetric and intact 
bilaterally.  Straight leg raise was negative while sitting, 
and 0-40 degrees right and 0-30 degrees left while standing.  

The examiner reviewed the claim file, including the August 
2004 MRI, and diagnosed age-related spondylosis without lower 
extremity radiculopathy.  He noted the findings on MRI were 
significant for intervertebral disc syndrome (existed after 
service).  The examiner opined that the Veteran's current 
back condition is not due to service.  He reasoned that there 
was no evidence of a back complaint during service, and that 
the Veteran first complained of back problems in 1975.  He 
also noted the Veteran's post-service motor vehicle accident.

A May 2006 VA mental disorders examination report indicates 
that the Veteran reported being fired by the postal service 
for inadequate performance.  He indicated that he was 
"slow" on his route because "he had to be very careful 
about not injuring his back."

During his video conference hearing in November 2008, the 
Veteran testified that he was not physically examined prior 
to discharge; rather, he was asked to meet with a technician 
to discuss any physical problems, but that this might delay 
orders for release from service.  According to the Veteran, 
he simply wanted to see his family, so he said everything was 
okay.  

The Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of lumbar spine 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

With respect to service connection on a nonpresumptive basis, 
the Veteran's STRs are negative for any complaints or 
findings of a back disability.  Notwithstanding the Veteran's 
assertion to the contrary, the records show that the Veteran 
did have a separation examination in December 1971, and the 
Veteran's spine was clinically evaluated as normal.  
Similarly, the claims file does not contain an accident 
report, a Line of Duty Investigation (LOD) report, or a 
physical profile with respect to the Veteran's back.

In August 2004, 32 years after the Veteran's separation from 
the military, the Veteran was first diagnosed with multilevel 
degenerative disc disease.  With respect to negative 
evidence, the fact that there was no record of any complaint, 
let alone treatment, involving the Veteran's condition for 
many years weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints].  In this respect, 
it is significant that shortly after discharge the Veteran 
filed for service connection for his foot (for which he has 
had service connection since 1975) but did not file for 
service connection for his back until 30 years later. 
Furthermore, there is no medical evidence or competent 
opinion of record which links the Veteran's low back 
disability to his period of active military service.  Rather, 
the VA examiner linked the Veteran's back disability to his 
age. 

The Veteran has repeatedly stated that his low back 
disability is linked to his period of active military 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  The evidence does not show that the Veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that his low back disability is linked 
to his period of active military service is not competent 
evidence.  

Depression

The STRs disclose no findings relating to depression.  The 
January 1970 induction examination report reveals a normal 
psychiatric assessment.  The Veteran denied having problems 
with depression in the accompanying medical history report.  
The December 1971 "early out" examination report also 
reveals a normal psychiatric assessment.

A July 2003 VA treatment record indicates that the Veteran 
sought treatment for depression of two years' duration, and 
that the condition was related to marital problems and the 
death of his stepson.  He was diagnosed with depression.  A 
May 2004 treatment record indicates that the Veteran reported 
problems with depression and moodiness.  He stated that he 
"felt impact from time in Vietnam."  He also reported 
problems with his job and marriage.  The diagnosis was 
depression related to family and personal issues.  In 
September 2004, the Veteran reported that he had lost his job 
and his wife had moved out of the house.  An October 2004 
record indicates that the Veteran's depression was related to 
financial stressors.  The Veteran reported a "down" mood, 
hypersomnia, and amotivation.  The diagnosis was depression 
with multiple psychosocial stressors.  The Veteran was still 
unemployed in December 2004, and reported going through "bad 
times."  He complained of irritability, insomnia, and 
anhedonia.  In February 2005, the Veteran reported that his 
two biggest "issues" were depression and low back pain.  

A May 2006 VA mental disorders examination report indicates 
that the Veteran reported being in pain since 1971.  The 
examiner noted that the Veteran was  "forced to cope with 
the limitations imposed by a chronic pain syndrome."  The 
Veteran also reported becoming very depressed when his first 
wife left him in 1994, allegedly because he could not make a 
decent living for her and the children, and that as a result 
he "drifted into a near vegetative state 
(psychologically)."  He had not seen his children since 1994 
and "live[d] in anguish because the children grew up without 
him and he knows nothing about them."  He described feeling 
estranged from the world because he could not fulfill his 
role as husband and father.  The Veteran attributed this 
failure, at least in part, to his inability to cope with his 
back injury and subsequent chronic pain syndrome.  The 
Veteran remarried in 1999, but they separated soon after the 
death of his stepson in 2001.  In January 2005, the Veteran 
suffered severe burn injuries to his right arm.  The examiner 
noted that the Veteran's despondency over his physical 
limitations "has grown to a sense of futility and despair 
over the years, as he has suffered loss upon loss, each 
stemming from the first and building upon the prior."  The 
examiner noted that the Veteran looked dejected and 
"beaten" by life.  The Axis I diagnosis was pain disorder 
associated with both psychological factors (depression) and 
general medical condition (back injury).  The Axis III 
diagnosis was chronic pain syndrome secondary to back injury 
and debility of right arm secondary to traumatic burn injury.  
The examiner opined that "[i]t is at least as likely as not 
that the injury to claimant's back resulted in a pain 
syndrome with depression that ultimately led to a serious of 
subsequent events . . . culminating in the clinical situation 
he now displays."  He explained:

Despite claimant's lack of treatment for depression 
per se while in military service or in the year 
following, he does appear to have attempted to 
receive care for his back injury and the pain 
syndrome that was consequent to the back injury.  
The story he tells is internally consistent and 
believable.  The chain of events from back injury 
to poor job performance to loss of marriage and 
family because of severe financial distress (and so 
forth) is a logical chin of events that could 
indeed have resulted from the original back injury 
and pain syndrome (with depression) that was not 
identified as such and treated accordingly.

The STRs are negative for any findings attributable to 
depression.  It is pertinent to note that the separation 
examination was negative for any psychiatric findings, to 
include depression, which weighs against the claim, and the 
Veteran specifically indicated that he did not have problems 
with depression.  The initial post-service medical evidence 
showing a diagnosis of depression is dated in 2003.  The gap 
of time of between service and the first medical evidence of 
disability also weighs against the Veteran's claim.  See 
Maxson, supra.  Subsequent post-service medical records show 
a diagnosis and treatment for depression, but they do not 
include a competent medical opinion suggesting a nexus 
between this disorder and service.  Importantly, in his 
initial treatments for depression between 2003 and 2005, the 
Veteran specifically stated the depression dated back to no 
earlier than 2000 and cited problems with family, financial, 
and work issues as the cause of his depression. 

The VA examiner provided the only medical opinion to address 
etiology.  The provider, whose medical credentials are 
unknown, noted that the Veteran was not treated for 
depression during service.  He relied on the Veteran's 
history of an in-service back injury, and opined that the 
Veteran's depression was indirectly caused by his back 
disability.  However, as the instant decision denies service 
connection for a low back disability, service connection for 
depression as secondary to a low back disability is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

Service connection for a low back disability is denied.

Service connection for depression is denied.


REMAND

With respect to the hearing and foot claims, the Veteran 
requested to appear for a personal hearing before a VLJ at 
the RO.  See November 2005 and November 2006 substantive 
appeals, respectively.  The Veteran's representative 
addressed these issues in the November 2008 statement.  No 
testimony was taken with respect to either issue during the 
Veteran's November 2008 video conference hearing, and there 
is no indication in the claim file that the Veteran has 
withdrawn these issues from appellate status.  

Because the RO schedules the hearings between the RO and the 
Board, a remand of these matters to the RO is necessary. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a VLJ, either in person or via video 
conference in lieu of an in-person hearing, if he so chooses.  
38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the 
Veteran's request, the case is remanded for the Veteran to be 
scheduled for a personal hearing.  Before scheduling the 
hearing, the RO should notify the Veteran of his option to 
participate in a video conference hearing in lieu of a 
personal hearing. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought.

The Veteran has not been provided with a VCAA letter that 
satisfies the requirements regarding notification as outlined 
in Kent v. Nicholson.  In essence, VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim includes notice 
of the type of evidence that describes the bases for the 
denial in the prior decision and describes the evidence 
necessary to establish service connection that was not 
present in the previous denial.  The August 2003 and May 2007 
letters provided the Veteran with the definition of new and 
material evidence under 38 C.F.R. § 3.156(a) for appeals 
filed after August 29, 2001.  However, the letters did not 
include an explanation of the reason the Veteran's previous 
claim for service connection for bilateral hearing loss had 
been denied and what information and evidence was required to 
reopen it.

Accordingly, the case is REMANDED for the following action:

1.	Issue the Veteran an additional 
notification letter informing him of 
the evidence and information that is 
necessary to reopen the claim for 
service connection for bilateral 
hearing loss as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Notify the Veteran of his option to 
appear for a video conference hearing 
in lieu of an in-person hearing before 
a VLJ at the RO.  Then, appropriately 
schedule the Veteran for a hearing on 
the bilateral hearing loss and foot 
claims in accordance with his request.  
Notify the Veteran and his 
representative of the date and time of 
the hearing in accordance with 38 
C.F.R. § 20.704(b).  After the hearing 
is conducted, or in the event the 
Veteran withdraws his hearing request 
or fails to report for the hearing, the 
claim file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


